Citation Nr: 0116152	
Decision Date: 06/13/01    Archive Date: 06/19/01

DOCKET NO.  00-18 930A		)	DATE
						)
						)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUE

Entitlement to a 70 percent evaluation for post-traumatic 
stress disorder (PTSD) for the period August 22, 1997 to 
January 4, 2000.


REPRESENTATION

Appellant represented by:	Maine Bureau of Veterans Services


ATTORNEY FOR THE BOARD

C. Fetty, Counsel



INTRODUCTION

The veteran had active service from January 1969 to November 
1971.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a July 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine, 
which determined there was no clear and unmistakable error 
(CUE) in a July 1998 RO rating decision wherein the RO 
established service connection and assigned an initial 
30 percent evaluation for PTSD, effective August 22, 1997.

By way of history, the RO accepted a July 20, 1999 statement 
from the veteran as a claim for increase and, by decision 
dated in November 1999, assigned a 50 percent rating for 
PTSD, effective July 20, 1999.  On January 5, 2000, the RO 
received the veteran's claim of entitlement to a total 
disability evaluation based on individual unemployability 
(TDIU) due to his service-connected PTSD.  Subsequent to 
examination in March 2000, the RO increased the schedular 
rating assigned to PTSD from 50 percent to 70 percent, 
effective January 5, 2000; and granted TDIU benefits, 
effective March 22, 2000.  The effective date of the grant of 
TDIU benefits was later revised to reflect an award of TDIU 
effective January 5, 2000.  Thereafter, the veteran argued 
that a rating of 70 percent should be made retroactive to 
August 22, 1997 and the RO developed the CUE matter.

However, the Board notes that the veteran referred to his 
statement received July 20, 1999, as a response to the RO 
decision of August 1998.  (The RO notified the veteran of its 
July 1998 rating decision by letter dated August 4, 1998).  
In the July 20, 1999, correspondence the veteran requested a 
re-evaluation of the percentage assigned to his PTSD.  That 
statement was received within one year of notification of the 
July 1998 decision and thus may reasonably be interpreted as 
a notice of disagreement with the RO's initial assignment of 
no more than a 30 percent disability evaluation for PTSD.  
See 38 C.F.R. §§ 20.200, 20.201, 20.302 (2000); see also 
Gallegos v. Gober, 14 Vet. App. 50 (2000); Moore v. West, 
13 Vet. App. 69 (1999).  Thus, the Board has recharacterized 
the issue on appeal to reflect the veteran's disagreement 
with the initial rating assigned to PTSD.

In Bernard v. Brown, the United States Court of Appeals for 
Veterans Claims (Court) held that when the Board addresses in 
its decision a question that had not been addressed by the 
RO, it must consider whether the claimant has been given 
adequate notice of the need to submit evidence or argument on 
that question and an opportunity to submit such evidence and 
argument and to address that question at a hearing, and, if 
not, whether the claimant has been prejudiced thereby.  
Bernard, 4 Vet. App. 384, 392-94 (1993).  In this case, 
although the case was developed on the basis of CUE, in its 
rating decisions and in the statement of the case issued in 
September 2000, the RO notified the veteran of the rating 
criteria pertinent to PTSD.  The veteran has specifically 
argued that his PTSD met the diagnostic criteria for 
assignment of a 70 percent evaluation back to 
August 22, 1997.  Moreover, the standard of review pertinent 
to rating evaluation is more favorable to the veteran than 
the standard of review of CUE claims.  Accordingly, he is not 
prejudiced by the Board's recharacterization and adjudication 
of the claim as one of rating evaluation herein.


FINDING OF FACT

For the period August 22, 1997 to January 4, 2000, PTSD is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work and family 
relationships, due to such symptoms as near-continuous panic 
or depression, impaired impulse control, difficulty in 
adapting to stressful circumstances and an inability to 
establish and maintain effective relationships.



CONCLUSION OF LAW

The criteria for assignment of a 70 percent evaluation for 
PTSD for the period August 22, 1997 to January 5, 2000, have 
been met.  38 U.S.C.A. § 1155 (West 1991); Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, § 4, 114 
Stat. 2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

Service department records reflect that the veteran served in 
Vietnam as a field wireman.  He submitted a claim for service 
connection for PTSD and other disorders on August 22, 1997.  
During development of the claim, the RO obtained additional 
information from the veteran concerning his claimed stressors 
and requested additional information from the U.S. Armed 
Services Center for Research of Unit Records and from the 
National Personnel Records Center.  The RO obtained the 
veteran's service medical records and recent clinical reports 
from the local Vet Center.  Family members submitted 
statements relevant to how the veteran appeared to have 
changed since active service.  The RO also obtained VA 
examination of the veteran throughout the appeal.  Such 
evidence is reported, in pertinent part, herein below.

In a statement dated in July 1997, the veteran's sister 
reported that after returning from service the veteran 
experienced frequent nightmares, waking up in cold sweats and 
crying or shouting and not talking about his dreams.  She 
indicated the veteran became hard to relate to, belligerent 
and moody, and that he tried to go back to school but didn't 
seem able to cope with a structured environment.  She stated 
that the veteran was now able to cope "somewhat" but that 
there was a lingering effect on him from the war.  The 
veteran's mother provided a statement containing similar 
observations, stating, in part, that the veteran's temper was 
"like a hair-trigger and is very easily upset."

A September 1997 Vet Center report indicates that the veteran 
presented upon recommendation from men he served with in 
Vietnam after attending reunion in May 1997.  The veteran's 
former fellow servicemen felt the veteran had some re-
adjustment problems that had never been explored.  The 
veteran reported experiencing nightmares, intrusive 
recollections, and psychologic distress upon exposure to cues 
reminding him of traumatic events.  He reported he avoided 
places, people, and situations that reminded him of traumas.  
His affect was constricted and he reported he felt detached 
from others.  Intimacy with his spouse and children was 
reported as minimal.  He identified anger and rage reactions, 
difficulty sleeping, hypervigilance, and concentration 
difficulties.  A therapist reported that the veteran had 
significant impairment in occupational, social, and 
psychological areas of functioning, having held over 30 jobs 
since service, the longest lasting 18 months.  He also had 
marital problems and substance abuse problems.

According to a September 1997 VA PTSD examination report, the 
veteran had tense and constricted affect, normal thought 
processes, intact cognition, and no suicidal or homicidal 
ideation.  His speech and activity were normal.  The veteran 
reported that he had worked at close to a hundred jobs since 
active service and that the longest he had held a job was 18 
months.  His specialty was heating, air conditioning, and 
sheet metal work.  He reported intolerance of regimentation 
and the noise of coworkers' rivet guns.  He reported an 
exaggerated startle response, poor sleep, fatigue, and poor 
concentration.  The examiner noted the veteran had extreme 
avoidance of reminders and triggers for memories, was 
withdrawn and isolated, and experienced numbed emotions and 
anhedonia.  The examiner noted the veteran was easy to anger 
and verbally hostile with his family, experiencing sleep 
problems and hypervigilance.  The examiner also noted 
concentration problems and an example of extreme startle 
reaction such as a great deal of difficulty tolerating the 
rivet guns used by co-workers.  He stated he drank 60 to 90 
cans of beer each week in order to sleep.  The diagnoses on 
Axis I were PTSD, chronic and severe; dysthymia; and, alcohol 
dependence.  The examiner assigned a Global Assessment of 
Functioning (GAF) score of 35.

In a rating decision dated in July 1998 the RO established 
service connection for PTSD and assigned a 30 percent 
evaluation, effective August 22, 1997.

The veteran underwent a second VA PTSD examination in 
September 1999.  He reported employment for the past 18 
months with one employer and indicated he had resigned five 
times.  He stated that he would become angry and that he had 
difficulty dealing with supervisors.  He described having 
"instant fits of rage", usually verbal in nature.  He 
complained of being depressed all the time and having 
problems dealing with people.  He reported avoiding crowds 
and anything reminding him of Vietnam experiences.  He 
complained of financial difficulty due to an inability to 
hold down a job, stating he had  had four to five jobs since 
his VA examination in 1997.  He was living at home with his 
spouse at the time of examination.

In September 1999 the veteran complained of nightmares 
several times per wake and stated he sometimes awakened 
"swinging."  He reported an exaggerated startle reflex and 
feeling anxious.  He indicated his past job terminations were 
due to his temper and indicated he does not like to be in 
groups.  The examiner noted the veteran settled down in the 
interview after a few minutes of venting his anger.  He was 
fully oriented.  His memory was noted to be somewhat 
impaired.  The impression was severe, chronic and enduring 
PTSD.  The assigned GAF was 40, with a past year GAF of 45.

In a November 1999 rating decision the RO assigned a 50 
percent rating for PTSD, effective July 20, 1999.  

In December 1999, the veteran filed for TDIU benefits.  On VA 
Form 21-8940, he reported he worked from February 1997 to 
December 1997, earning about $2,100 per month during that 
time.  He set out employment dates from 1994 to 
September 1999.  He reported that he ceased working in 
September 1999 because of PTSD.  

In March 2000, the veteran presented for a VA examination.  
He reported he walked out of his last job in September 1999, 
after a final argument with his employer.  The VA examiner 
described that the veteran had trouble explaining himself, 
even with his spouse and that he sometimes had visual 
hallucinations.  He reported a lot of arguments with his 
spouse.  The examiner noted a poor short-term memory and a 
lot of obsessive behavior in terms of things having to be 
done his way.  He was described as having panic attacks three 
times per day.  He was depressed.  The examiner also noted 
avoidance, estrangement, sleep problems and irritability.  
The impression was chronic, severe PTSD and the assigned GAF 
was 35.  The examiner noted the veteran had some impairment 
in reality testing, avoided his friends, neglected his family 
and was unable to work.

In an April 2000 rating decision, the RO established 
entitlement to TDIU effective from March 2000.  In a July 
2000 rating decision, the RO assigned an effective date of 
January 2000 for TDIU.

Pertinent Criteria

Rating Evaluation

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2000).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2000).  In 
determining the disability evaluation, the VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons and bases for 
its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability was not limited to that 
reflecting the then current severity of the disorder.  
Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern).  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal period.  Fenderson at 126-28.  In Meeks v 
West, 12 Vet. App. 352 (1999), the Court reaffirmed the 
staged ratings principle of Fenderson and specifically found 
that 38 U.S.C.A. § 5110 and its implementing regulations did 
not require that the final rating be effective the date of 
the claim. Rather, the law must be taken at its plain meaning 
and the plain meaning of the requirement that the effective 
date be determined in accordance with facts found is that the 
disability rating must change to reflect the severity of the 
disability as shown by the facts from time to time.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2000).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2000).

Diagnostic Code 9411 pertains to PTSD and is evaluated in 
accordance with the General Rating Formula for Mental 
Disorders, 38 C.F.R. § 4.130.

Under that formula, a 30 percent evaluation is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  

A 50 percent evaluation is warranted for occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

Additionally, a 70 percent evaluation is warranted for 
occupational and social impairment with deficiencies in most 
areas, such as work, school, family relationships, judgment, 
thinking or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent ability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
closes relatives, own occupation, or own name.  

GAF is a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness." [citing the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]  GAF scores ranging between 61 to 
70 reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships.  Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995).  

Standard of Review

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary. When there 
is an approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the Secretary shall give the benefit of the doubt to 
the claimant.  VCAA, Pub. L. No. 106-475, § 4, 114 Stat. 
2096, 2098-99 (2000) (to be codified as amended at 
38 U.S.C. § 5107); see also Gilbert v. Derwinski, 1 Vet. App. 
49, 53 (1990).  To deny a claim on its merits, the evidence 
must preponderate against the claim.  Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 
54.

Initial Matters

During the pendency of the veteran's appeal the VCAA, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
This liberalizing legislation is applicable to the veteran's 
claim.  See Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  It essentially eliminates the requirement that a 
claimant submit evidence of a well-grounded claim, and 
provides that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  It also includes new notification provisions.  
Specifically, it requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
of which portion, if any, of the evidence is to be provided 
by the claimant and which part, if any, VA will attempt to 
obtain on behalf of the claimant.  

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new legislation 
insofar as VA has already met all obligations to the veteran 
under the new law.  As indicated in the Introduction portion 
of this decision, the veteran has been advised of the laws 
and regulations pertinent to the disability evaluation 
criteria pertinent to PTSD, has submitted pertinent argument 
in support of his claim, and has been afforded relevant 
examinations.  See Bernard v. Brown, 4 Vet. App. 384, 392-394 
(1993).  

Moreover, it is noted that the veteran has specifically 
argued that a 70 percent rating is warranted back to 
August 22, 1997.  Given his "clearly expressed intent to 
limit the appeal", the Board's decision herein represents a 
complete grant of the benefit sought.  See AB v. Brown, 6 
Vet. App. 35, 39 (1993).  Accordingly, the veteran is not 
prejudiced as a result of the Board deciding this claim as a 
rating claim with consideration of Fenderson, supra, or 
without first affording the RO an opportunity to consider the 
claim in light of the VCAA.


Analysis

The findings shown in the competent and probative evidence 
show that prior to January 5, 2000, the veteran's PTSD 
symptomatology most nearly approximate the criteria for a 70 
percent evaluation.  

The veteran demonstrates an inability to establish and 
maintain effective relationships in that his family 
intimacies are described as minimal in medical records dated 
in 1997 and in that his own family members have described his 
moodiness and poor interaction with such family members.  
Throughout the appeal period the veteran has complained of 
nightmares and intrusive thoughts, the impact of such also 
being described by family members who have noted him to wake 
up screaming, or, by the veteran's account, ready to reach 
out and hit someone.  The veteran also reports being easily 
angered, being depressed all the time, feeling emotionally 
numb, and avoiding activities and events reminding him of the 
war.  Such manifestations have been confirmed by family 
members.

Examiners have noted the veteran's complaint of constant 
depression and have included description of what is 
characterized as extreme hypervigilance and extreme startle 
reaction.  Examiners back to 1997 have noted that such cause 
interference in that the veteran cannot adjust, for example, 
to the noise made by his co-workers in the necessary course 
of employment duties.

Furthermore, the VA examinations of record are consistent in 
noting the veteran's history of holding numerous jobs for 
short periods of time, reportedly due to his inability to 
accept the regimentation or to deal with other co-workers.  
The veteran has described anger episodes and repeatedly 
resigning from jobs due to conflict, indicative of a high 
degree impairment in job functioning.  Such evidence dates 
back to 1997.

Finally, the highest GAF score shown in the record is 45, 
assigned to the 1998 year.  Other assigned GAFs were 35 to 
40, indicative of serious symptoms resulting in serious 
impairment in social, occupational or school functioning.  
See Carpenter v. Brown, 8 Vet. App. 240.  Although the 
veteran does not manifest each symptom under the 70 percent 
criteria, or the exact GAF characteristics shown in DSM-IV, 
VA examiners as well as the veteran's own therapist have 
consistently described his PTSD symptomatology as serious, 
significant or severe and chronic and enduring.  

Accordingly, the Board finds the veteran's disability, prior 
to January 5, 2000, most nearly approximates the criteria for 
a 70 percent rating.  See 38 C.F.R. § 4.2, 4.3, 4.7; and, 
e.g., Johnson v. Brown, 7 Vet. App. 95, 97 (1994).

As noted above, such represents a complete grant of the 
benefit sought by the veteran, i.e., assignment of a 70 
percent evaluation back to August 22, 1997.


ORDER

The criteria for assignment of a 70 percent evaluation prior 
to January 5, 2000, have been met.



_______________________________
J. M. Daley
Acting Member, Board of Veterans' Appeals

 

